PER CURIAM:
Yolanda Viola Burgess appeals the district courts orders denying relief on her writs of error coram nobis. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Burgess, No. 1:00-cr-00162LMB-1 (E.D. Va. Mar. 13, 2006; Apr. 19, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.